Citation Nr: 1550029	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  13-21 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1969 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to adjudication of the Veteran's claim.

In December 2013 and April 2015, the Board remanded the issue in pertinent part for VA examinations and opinions.  

In June 2014, the VA examination report reflects that the examiner opined that it was less likely than not that the Veteran's sleep apnea was related to his military service as there was no documentation in the Veteran's service treatment records.  The Board found that opinion to be inadequate as the absence of evidence in treatment records cannot be the sole basis for an opinion.  Additionally, no opinion was provided on whether the Veteran's sleep apnea was caused or aggravated by the Veteran's service-connected psychological disability.

In August 2015, the Veteran was afforded a new VA examination.  The examiner again opined that it was less likely than not that the Veteran's sleep apnea was related to his military service.  The rationale provided was that the STR's are silent regarding a diagnosis of or treatment for sleep apnea.  Again, the Board finds this opinion to be inadequate as the absence of evidence of a disability in the Veteran's service treatment records cannot be the sole basis for an opinion.  Additionally, the examiner also opined that the Veteran's sleep apnea was not caused or aggravated by his service-connected psychological disability.  

An adequate medical examination "must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions" and must "provide sufficient detail for the Board to make a fully informed evaluation of whether direct service connection is warranted."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).
As it is still unclear whether the Veteran has a sleep apnea disability that is related to his military service, a remand is necessary for a new VA opinion and to comply with the Board's April 2015 remand.  See Stegall v West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an examiner who hasn't previously examined him.  The claims file, including a copy of this remand, should be provided to the examiner.  Any medically indicated tests should be conducted.  After a review of all of the evidence the examiner is asked to opine as to the following:

(a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed sleep apnea began in service, was caused by service or is otherwise related to military service.

When offering this opinion, the examiner must not rely solely on the absence of treatment for sleep apnea in service as the basis for a negative opinion.  The examiner must consider the Veteran's statements regarding continuous sleep impairment, to include snoring, for many years, to include during service. The Veteran is competent to assert observable symptoms such as snoring and sleepiness.

(b) If the above opinion is negative, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed sleep apnea was caused or aggravated by a service-connected disability, to include his psychological disorder.

The examiner should take into account the Veteran's claims that his sleep apnea is due to recurring dreams from his tour of duty in Vietnam.  Specifically, the Veteran reported that when he is stressed he has sleep problems, including nightmares, and flashbacks, and that he has had these problems since leaving Vietnam.  

Aggravation is defined as the permanent worsening beyond the natural progression of the disease or illness.

All opinions provided must be accompanied by adequate rationale.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

2.  Thereafter, the RO/AMC should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and the Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  



The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




